                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THERESA BROOKE,                                   Case No. 20-cv-05757-SI
                                   8                    Plaintiff,                         ORDER REOPENING CASE;
                                                                                           DIRECTING DEFENDANT TO FILE A
                                   9             v.                                        RESPONSE TO PLAINTIFF'S
                                                                                           NOTICE; AND DIRECTING PARTIES
                                  10     AIRPORT BOULEVARD REALTY LLC,                     TO COMPLY WITH JUDGE
                                                                                           BEELER'S APRIL 6, 2021 ORDER
                                  11                    Defendant.
                                                                                           Re: Dkt. No. 38
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On May 21, 2021, plaintiff filed a Notice of Withdrawal of Notice of Settlement and Motion

                                  15   to Reopen Case. Dkt. No. 38. Plaintiff states that the settlement has broken down and requests that

                                  16   the Court reopen the case.

                                  17          The Court hereby REOPENS this case and directs defendant to file a response to plaintiff’s

                                  18   Notice by May 26, 2021. The Court also directs the parties to comply with Magistrate Judge

                                  19   Beeler’s April 6, 2021 order, including by promptly scheduling a joint site inspection.

                                  20

                                  21          IT IS SO ORDERED.

                                  22

                                  23   Dated: May 21, 2021                          ______________________________________
                                                                                      SUSAN ILLSTON
                                  24                                                  United States District Judge
                                  25

                                  26

                                  27

                                  28
